Case 18-09624   Doc 32-1 Filed 04/12/21 Entered 04/12/21 16:19:10   Desc Exhibit
                    Post-petition payment history Page 1 of 3
              LN# 000000000 - Last, First                                                                                                                                 Payment History                                                                                                                                          Date: 02/02/2016
                                                                                                                                         Agreed                                  Case #
                                                                                                                                         Order -
                                                                                                                                      Post 1 Stip                                                                                                               Escrow
                                                                                                                                        Payment                                                                                                                Shortage
                                                                                                                                           DP                                                                                                                  ($148.33)
                                                                                                                                      $10,000.00                                                                                                                Escrow
                                                                                                              PPFN filed   Running       due by                                Agreed                                           Pre-Petition                   Advance
                                                                                                              12/1/2020    total of      2/29/20                   Agreed    Order Pmt   AO Atty                                 Payment         Attorney     ($1356.04)
                              In/Out         Debtor                                              PP Payment    Paid by:     PPFN      (5) 1398.41 In/Out Agreed Order - Post   (02/19-     Fees                      Trustee     (06/2017-      fees/ Stat   Recoverable Pre- Property   Pre-Late     MSP
                                                                                                                                                                                                                                                                                                                                                                                Case 18-09624




                 Amount       Debtor        Suspense    Contractual   Post Pet Date PP Payment    Suspense     Debtor       funds     (1) 1398.40 Order - Post 1 1 Suspense    02/20)     /Costs       Trustee      Suspense      04/2018)     Costs/BPO      ($2910.96)   Inspection   Fees/ NSF   Suspense
Date Received    Received    Suspense         Total      Date Paid        Paid       Suspense       Total     ($410.00)    applied     tb 3/15/20   Suspense        Total    $18,639.24 ($1031.00)    Suspense        Total     $10659.77      ($3387.50)      $4415.33  Fees ($135.00) ($223.32)     Total     Check #                COMMENTS
 6/15/2020      $1,480.00    $1,480.00      $2,879.00                                             $136.46                   $0.00                                $1,382.58                                          $1,303.96                                                                       $5,702.00
 6/16/2020                  ($1,398.41)     $1,480.59                                             $136.46                   $0.00         4        $1,398.41     $2,780.99                                          $1,303.96                                                                       $5,702.00
 6/17/2020      $1,480.00    $1,480.00      $2,960.59                                             $136.46                   $0.00                                $2,780.99                                          $1,303.96                                                                       $7,182.00
 6/17/2020                  ($1,481.21)     $1,479.38   6/1/2019       5/1/2020       $42.41      $178.87                   $0.00                                $2,780.99                                          $1,303.96                                                                       $5,743.20
 6/18/2020                                  $1,479.38   7/1/2019                                  $178.87                   $0.00                  ($1,438.80)   $1,342.19   12/1/2019                              $1,303.96                                                                       $4,304.40
 6/19/2020                  ($1,479.38)      ($0.00)    8/1/2019       6/1/2020       $42.41      $221.28                   $0.00                    ($1.83)     $1,340.36                                          $1,303.96                                                                       $2,865.60                     DR Borrowed from AO
 7/10/2020      $1,482.00    $1,482.00      $1,482.00                                             $221.28                   $0.00                                $1,340.36                                          $1,303.96                                                                       $4,347.60
 7/14/2020                  ($1,481.21)       $0.79     9/1/2019       7/1/2020       $42.41      $263.69                   $0.00                                $1,340.36                                          $1,303.96                                                                       $2,908.80
 7/17/2020      $1,399.00    $1,399.00      $1,399.79                                             $263.69                   $0.00                                $1,340.36                                          $1,303.96                                                                       $4,307.80
 7/17/2020       $892.00                    $1,399.79                                             $263.69                   $0.00                                $1,340.36                             $892.00      $2,195.96                                                                       $5,199.80   1748406
 7/20/2020                  ($1,398.41)       $1.38                                               $263.69                   $0.00         5        $1,398.41     $2,738.77                                          $2,195.96                                                                       $5,199.80
 7/20/2020                                    $1.38     10/1/2019                                 $263.69                   $0.00                                $2,738.77                            ($1,438.80)    $757.16    9/1/2017                      $469.73                               $3,761.00
 7/22/2020                                    $1.38     11/1/2019                                 $263.69                   $0.00                  ($1,438.80)   $1,299.97   1/1/2020                                $757.16                                                                        $2,322.20
 8/13/2020       $741.00      $741.00        $742.38                                              $263.69                   $0.00                                $1,299.97                                           $757.16                                                                        $3,063.20
 8/18/2020      $1,399.00    $1,399.00      $2,141.38                                             $263.69                   $0.00                                $1,299.97                                           $757.16                                                                        $4,462.20
 8/19/2020                  ($1,481.21)      $660.17    12/1/2019      8/1/2020       $42.41      $306.10                   $0.00                                $1,299.97                                           $757.16                                                                        $3,023.40
 8/21/2020       $459.86                     $660.17                                              $306.10                   $0.00                                $1,299.97                             $459.86      $1,217.02                                                                       $3,483.26   1750807
 9/16/2020      $1,482.00    $1,482.00      $2,142.17                                             $306.10                   $0.00                                $1,299.97                                          $1,217.02                                                                       $4,965.26
 9/17/2020                  ($1,481.21)      $660.96    1/1/2020       9/1/2020       $42.41      $348.51                   $0.00                                $1,299.97                                          $1,217.02                                                                       $3,526.46
 9/17/2020       $473.72                     $660.96                                              $348.51                   $0.00                                $1,299.97                              $473.72     $1,690.74                                                                       $4,000.18   1753026
 9/21/2020                                   $660.96    2/1/2020                                  $348.51                   $0.00                                $1,299.97                            ($1,438.80)    $251.94    10/1/2017                     $469.73                               $2,561.38
 10/20/2020     $1,480.00    $1,480.00      $2,140.96                                             $348.51                   $0.00                                $1,299.97                                           $251.94                                                                        $4,041.38
 10/20/2020      $473.72                    $2,140.96                                             $348.51                   $0.00                                $1,299.97                             $473.72       $725.66                                                                        $4,515.10   1755115
 11/17/2020     $1,485.00    $1,485.00      $3,625.96                                             $348.51                   $0.00                                $1,299.97                                           $725.66                                                                        $6,000.10
 11/19/2020                 ($1,481.21)     $2,144.75   3/1/2020       10/1/2020      $42.41      $390.92                   $0.00                                $1,299.97                                           $725.66                                                                        $4,561.30
 11/23/2020                 ($1,481.21)      $663.54    4/1/2020       11/1/2020                  $390.92                   $0.00                                $1,299.97                                           $725.66                                                                        $3,080.09
                                                                                                                                      Complete
 11/25/2020                   ($30.24)       $633.30                                              $390.92                   $0.00      stip # 3       $30.24     $1,330.21                                           $725.66                                                                        $3,080.09
 11/25/2020                  ($633.30)       ($0.00)                                              $390.92                   $0.00     Partial #6     $633.30     $1,963.51                                           $725.66                                                                        $3,080.09
 11/27/2020                                  ($0.00)    5/1/2020                                  $390.92                   $0.00                  ($1,481.21)    $482.30    2/1/2020                                $725.66                                                                        $1,598.88
 11/27/2020                                  ($0.00)                                              $390.92                   $0.00                   ($482.30)      $0.00                    $482.30                  $725.66                                                                        $1,116.58
 12/16/2020     $1,482.00    $1,482.00      $1,482.00                                             $390.92                   $0.00                                  $0.00                                             $725.66                                                                        $2,598.58
 12/17/2020      $473.72                    $1,482.00                                             $390.92                   $0.00                                  $0.00                               $473.72      $1,199.38                                                                       $3,072.30   1759504
 1/15/2021       $236.86                    $1,482.00                                             $390.92                   $0.00                                  $0.00                               $236.86      $1,436.24                                                                       $3,309.16   1761504
 1/20/2021      $1,485.00    $1,485.00      $2,967.00                                             $390.92                   $0.00                                  $0.00                                            $1,436.24                                                                       $4,794.16
 2/17/2021      $1,485.00    $1,485.00      $4,452.00                                             $390.92                   $0.00                                  $0.00                                            $1,436.24                                                                       $6,279.16
 2/23/2021      $1,184.30                   $4,452.00                                             $390.92                   $0.00                                  $0.00                              $1,184.30     $2,620.54                                                                       $7,463.46   1763679

 2/24/2021                   ($765.10)      $3,686.90                                             $390.92                   $0.00     complete 6    $765.10      $765.10                                            $2,620.54                                                                       $7,463.46
 2/24/2021                                  $3,686.90                                             $390.92                   $0.00                  ($367.10)     $398.00                    $367.10                 $2,620.54                                                                       $7,096.36
 2/24/2021                                  $3,686.90                                             $390.92                   $0.00                  ($181.00)     $217.00                    $181.00                 $2,620.54                                                                       $6,915.36
 2/26/2021                                  $3,686.90                                             $390.92                   $0.00                   ($0.60)      $216.40                     $0.60                  $2,620.54                                                                       $6,914.76
  3/1/2021                  ($1,481.21)     $2,205.69   6/1/2020       12/1/2020                  $390.92                   $0.00                                $216.40                                            $2,620.54                                                                       $5,433.55
  3/1/2021                  ($1,481.21)      $724.48    7/1/2020       1/1/2021                   $390.92                   $0.00                                $216.40                                            $2,620.54                                                                       $3,952.34
  3/3/2021                                   $724.48    8/1/2020                                  $390.92                   $0.00                                $216.40                              ($1,481.21)   $1,139.33   11/1/2017                     $512.14                               $2,471.13
                                                                                                                                                                                                                                                                                                                          moved remaining funds from plan 1 to pp
                                                                                                                                                                                                                                                                                                                             suspense to be applied towards
  3/4/2021                                  $724.48                                  $216.40      $607.32                   $0.00                  ($216.40)      $0.00                                             $1,139.33                                                                       $2,471.13                         reconciliation
                                                                                                                                                                                                                                                                                                                                                           Post-petition payment history Page 2 of 3




 3/18/2021       $473.72                    $724.48                                               $607.32                   $0.00                                 $0.00                                 $473.72     $1,613.05                                                                       $2,944.85   1765842
 3/19/2021                                  $724.48     9/1/2020                                  $607.32                   $0.00                                 $0.00                               ($1,481.21)    $131.84    12/1/2017                     $512.14                               $1,463.64
                                            $724.48                                               $607.32                   $0.00                                 $0.00                                              $131.84                                                                        $1,463.64
                                            $724.48                                               $607.32                   $0.00                                 $0.00                                              $131.84                                                                        $1,463.64
                                            $724.48                                               $607.32                   $0.00                                 $0.00                                              $131.84                                                                        $1,463.64
                                            $724.48                                               $607.32                   $0.00                                 $0.00                                              $131.84                                                                        $1,463.64
                                            $724.48                                               $607.32                   $0.00                                 $0.00                                              $131.84                                                                        $1,463.64
                                                                                                                                                                                                                                                                                                                                                       Doc 32-1 Filed 04/12/21 Entered 04/12/21 16:19:10




                                            $724.48                                               $607.32                   $0.00                                 $0.00                                              $131.84                                                                        $1,463.64
                                            $724.48                                               $607.32                   $0.00                                 $0.00                                              $131.84                                                                        $1,463.64
                                            $724.48                                               $607.32                   $0.00                                 $0.00                                              $131.84                                                                        $1,463.64
                                            $724.48                                               $607.32                   $0.00                                 $0.00                                              $131.84                                                                        $1,463.64
                                            $724.48                                               $607.32                   $0.00                                 $0.00                                              $131.84                                                                        $1,463.64
                                            $724.48                                               $607.32                   $0.00                                 $0.00                                              $131.84                                                                        $1,463.64

                             $724.48                                                 $607.32                    $0.00                                $0.00                                             $131.84                                   $0.00       $3,264.74       $0.00       $0.00
                                            Due for     10/1/2020      2/1/2021
    Total Suspense          $1,463.64
            BNK filed: MM/DD/YY
              Discharged: MM/DD/YY                                           current date         4/5/2021                                                                    Page 2 of 3
                                                                                                                                                                                                                                                                                                                                                                                Desc Exhibit
            LN# 000000000 - Last, First                                                                                                                              Payment History                                                                                                                             Date: 02/02/2016
                                                                                                                                      Agreed                                  Case #
                                                                                                                                      Order -
                                                                                                                                   Post 1 Stip                                                                                                          Escrow
                                                                                                                                     Payment                                                                                                           Shortage
                                                                                                                                        DP                                                                                                             ($148.33)
                                                                                                                                   $10,000.00                                                                                                           Escrow
                                                                                                           PPFN filed   Running       due by                                Agreed                                      Pre-Petition                   Advance
                                                                                                           12/1/2020    total of      2/29/20                   Agreed    Order Pmt   AO Atty                            Payment         Attorney     ($1356.04)
                            In/Out         Debtor                                             PP Payment    Paid by:     PPFN      (5) 1398.41 In/Out Agreed Order - Post   (02/19-     Fees                  Trustee    (06/2017-      fees/ Stat   Recoverable Pre- Property   Pre-Late     MSP
                                                                                                                                                                                                                                                                                                                                                             Case 18-09624




                Amount      Debtor        Suspense   Contractual   Post Pet Date PP Payment    Suspense     Debtor       funds     (1) 1398.40 Order - Post 1 1 Suspense    02/20)     /Costs      Trustee   Suspense     04/2018)     Costs/BPO      ($2910.96)   Inspection   Fees/ NSF   Suspense
Date Received   Received   Suspense         Total     Date Paid        Paid       Suspense       Total     ($410.00)    applied     tb 3/15/20   Suspense        Total    $18,639.24 ($1031.00)   Suspense     Total    $10659.77      ($3387.50)      $4415.33  Fees ($135.00) ($223.32)     Total    Check #       COMMENTS
   PP Pmt Suspense         $607.32                                       days past due            -63

    Debtor Suspense        $724.48                                    PCN's
                                                                      Filed      Effective     Amount
    Post 1 Suspense          $0.00                                     POC       5/1/2018     $1,406.22
                                          $724.48                   2/26/2019    4/1/2019     $1,438.80
    Post 1 Suspense          $0.00                                  2/19/2020    4/1/2020     $1,481.21
                                                                    2/23/2021    4/1/2021     $1,514.48
    PPFN Suspense            $0.00

   Trustee Suspense        $131.84
                                                                                                                                                                                                                                                                                                                                        Post-petition payment history Page 3 of 3
                                                                                                                                                                                                                                                                                                                                    Doc 32-1 Filed 04/12/21 Entered 04/12/21 16:19:10




            BNK filed: MM/DD/YY
            Discharged: MM/DD/YY                                                                                                                                           Page 3 of 3
                                                                                                                                                                                                                                                                                                                                                             Desc Exhibit
